20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 1 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 2 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 3 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 4 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 5 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 6 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 7 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 8 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 9 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 10 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 11 of 47
                                         King Mountain Tobacco
                                      Summarized Income Statement
                                         For the Months Ended


                                                          11/30/2020           10/31/2020
       INCOME
          Tobacco Sales                               $    2,460,978.00    $    2,452,594.64
          Farming Income                                            -                    -
          Sales Discounts                                    (33,787.47)          (54,814.41)
             Total Income                                  2,427,190.53         2,397,780.23

       Cost of Goods Sold
          Tobacco                                             76,956.00           153,912.00
          Raw Materials                                      165,960.07            29,193.00
          Direct Labor & Costs                               223,694.54           232,039.83
          Shipping                                            24,070.62            23,447.97
          Growing Expense                                      2,552.57             7,143.09
          Change in Inventory                                (38,285.46)            3,041.40
          Excise Taxes                                     1,297,611.89         1,326,987.07
              Total COGS                                   1,752,560.23         1,775,764.36

                Gross Profit                                674,630.30           622,015.87

       OPERATING EXPENSES
         Officers' Salaries                                   15,000.00            15,000.00
         Direct Labor/Salaries                               226,821.82           352,250.83
         Payroll Taxes                                        17,341.44            46,090.08
         Employee Benefits                                    58,810.88            57,584.10
         Professional Fees                                    80,243.71             9,717.37
         Rent Expense                                          3,651.46             3,060.40
         Repairs & Maintenance                                39,824.83           (13,848.14)
         Insurance                                            76,560.53            74,788.64
         Operations                                           11,240.14            12,185.51
         Fuel Expense                                          4,402.56             5,514.33
         Depreciation Expense                                 73,862.50            73,862.53
         Travel Expense                                        9,744.18            17,801.08
         Irrigation Expense                                         -                    -
         Utilities                                            11,759.45            12,680.36
         Advertising                                                -                    -
         Direct Costs Allocated to COGS                     (223,694.54)         (232,039.83)
                 Total Operating Expense                     405,568.96           434,647.26

                Net Ordinary Income                         269,061.34           187,368.61

       OTHER INCOME (EXPENSE)
         Interest Income                                     41,019.09            17,600.10
         Trustee Quarterly Fees                                    -              (4,875.00)
         Interest Expense                                          -                    -
         Other Nonoperating Expenses                               -                    -
             Net Other Income (Expense)                      41,019.09            12,725.10

                Net Income                            $     310,080.43     $     200,093.71




20-01808-WLH11       Doc 146        Filed 12/16/20          Entered 12/16/20 08:55:32           Pg 12 of 47
                                       King Mountain Tobacco
                                           Balance Sheets
                                               As Of

                                                        11/30/2020            10/31/2020
      ASSETS
         Current Assets
            Cash                                    $    2,079,090.18     $    1,903,338.55
            Accounts Receivable                          1,993,455.02          1,635,030.02
            Wheeler Tobacco Inventory - Raw              1,694,126.51          1,709,990.81
            Processed Tobacco Inventory                    102,668.66            130,093.85
            Packing/Supplies Inventory                     639,965.66            576,561.76
            Cigarette Inventory                          1,462,102.00          1,444,059.75
            RYO Inventory                                    4,733.61              4,604.81
            Retainers/Deposits                             625,000.00            625,000.00
            Prepaid Expense                                742,350.15             99,127.56
               Total Current Assets                      9,343,491.79          8,127,807.11

         Long-Term Receivables
            Farming Receivable                                     -                     -
            Mt. Tobacco Receivable                       4,760,351.18          4,760,351.18
            Logging Receivable                           4,245,580.95          4,245,580.95
            Rock Pit Receivable                          1,521,198.38          1,521,198.38
            Cattle Receivable                            2,111,442.50          2,063,916.36
            Pawn Stars Receivable                          282,993.20            282,993.20
            WFD Receivable                                 249,999.72            249,999.72
            SNG Receivable                                  (18,206.34)           (18,206.34)
            Employee Receivable                            121,345.44            121,689.32
            Kamiakin Wheeler Receivable                      66,409.09             66,409.09
               Total Long-Term Receivables              13,341,114.12         13,293,931.86

         Fixed Assets
            Land Improvements                              200,000.00            200,000.00
            Boiler                                         560,825.00            560,825.00
            Equipment                                    5,038,683.79          5,038,683.79
            Furniture & Fixtures                            39,466.20             39,466.20
            Vehicles                                       244,847.53            244,847.53
            Computers & Software                            13,300.00             13,300.00
            Greenhouses - Farm                           1,096,557.15          1,096,557.15
            Burley Barns - Farm                            927,635.19            927,635.19
            Equipment - Farm                             2,420,202.76          2,420,202.76
            Kilns - Farm                                 1,744,058.32          1,744,058.32
            Other Improvements - Farm                      738,162.98            738,162.98
            Irrigation - Farm                            2,480,794.17          2,480,794.17
            Contruction in Progress                        264,436.88            264,436.88
            Accumulated Depreciation                    (4,595,412.91)        (4,571,413.28)
            Accumulated Depreciation - Farm             (6,966,727.97)        (6,916,865.10)
                Net Fixed Assets                         4,206,829.09          4,280,691.59

                  TOTAL ASSETS                      $ 26,891,435.00       $ 25,702,430.56




20-01808-WLH11       Doc 146       Filed 12/16/20        Entered 12/16/20 08:55:32              Pg 13 of 47
                                            King Mountain Tobacco
                                                Balance Sheets
                                                    As Of

                                                           11/30/2020          10/31/2020

      LIABILITIES & EQUITY
         Current Liabilities
             Accounts Payable                                  305,709.20         162,750.88
             Payroll Liabilities                                  (610.66)           (610.66)
             Short-Term TTB Payable                            489,419.27         441,121.80
             Short-Term MSA Payable                            338,864.80         145,960.96
             Short-Term FDA Tax Payable                        103,268.20          49,257.88
             Other Short-Term Payables                         440,754.06                -
                Total Current Liabilities                    1,677,404.87         798,480.86

         Prepetition Long-Term Liabilities
            WKK Payable                                        564,878.93         564,878.93
            Prepetition-Accounts Payable                       310,034.08         310,034.08
            Payroll Protection Program Loan                    814,447.00         814,447.00
            ATTTB Payable                                   34,328,934.86      34,328,934.86
            USDA Payable                                     5,614,567.20       5,614,567.20
            FDA Payable                                      2,944,907.48       2,944,907.48
            MSA SC Payable                                   2,520,567.98       2,520,567.98
            MSA IN Payable                                   3,506,121.00       3,506,121.00
               Total Long-Term Liabilities                  50,604,458.53      50,604,458.53

                Total Liabilities                           52,281,863.40      51,402,939.39

         Equity
            Common Stock                                         1,000.00            1,000.00
            Additional Paid in Capital                       6,228,992.40        6,228,992.40
            Retained Earnings                              (34,386,715.93)     (34,386,715.93)
            Net Income                                       2,766,295.13        2,456,214.70
            Dividends Paid                                            -                   -
                Total Equity                               (25,390,428.40)     (25,700,508.83)

                   TOTAL LIABILITIES & EQUITY            $ 26,891,435.00     $ 25,702,430.56




20-01808-WLH11         Doc 146           Filed 12/16/20      Entered 12/16/20 08:55:32           Pg 14 of 47
                                                           King Mountain Tobacco
                                                Statement of Cash Receipts and Disbursements
                                                        For November 1st-30th, 2020

Account Name                Heritage Main Checking-2367
Depository                  Heritage Bank

                                                                CASH RECEIPTS

         Date                            Description (Source)                                                   Amount
                11/1/2020   Beginning Cash Balance (GL)                                                     $   870,813.68
               11/04/2020   4our Directions                                                                       1,014.00
               11/04/2020   4our Directions                                                                       1,690.00
               11/04/2020   Goodman Road Smokeshop                                                               73,320.00
               11/04/2020   R & R Wholesale                                                                      75,000.00
               11/04/2020   A & S Marketing                                                                      11,110.80
               11/04/2020   Doyle's                                                                              27,960.21
               11/04/2020   ToppMart                                                                             17,160.00
               11/04/2020   Yakamart                                                                             10,920.00
               11/04/2020   Lil' Brown SmokeShack                                                                40,000.00
               11/05/2020   R & R Wholesale                                                                      75,000.00
               11/05/2020   Wolf Den                                                                             70,200.00
               11/05/2020   Lil' Brown SmokeShack                                                                25,000.00
               11/06/2020   Lil' Brown SmokeShack                                                                10,440.00
               11/09/2020   Lil' Brown SmokeShack                                                                40,000.00
               11/11/2020   Goodman Road Smokeshop                                                               67,080.00
               11/11/2020   R & R Wholesale                                                                      44,000.00
               11/11/2020   A & S Marketing                                                                      12,499.65
               11/11/2020   Doyle's                                                                              25,017.03
               11/11/2020   White Swan Trading Post                                                               4,420.00
               11/11/2020   Wheeler's Smoke-N-Gas                                                                71,340.00
               11/11/2020   Wheeler's Kountry Korner                                                             65,190.00
               11/11/2020   Harbor Wholesale                                                                      8,964.00
               11/12/2020   Lil' Brown SmokeShack                                                                33,540.00
               11/12/2020   Mountain Tobacco Dist                                                               300,000.00
               11/16/2020   Lil' Brown SmokeShack                                                                70,200.00
               11/18/2020   Lil' Brown SmokeShack                                                                15,000.00
               11/18/2020   Trompeter                                                                            13,230.00
               11/19/2020   Cougar Den                                                                            3,120.00
               11/19/2020   Wolf Den                                                                             70,200.00
               11/19/2020   Yakamart                                                                              8,580.00
               11/19/2020   Doyle's                                                                              57,392.01
               11/19/2020   Rich & Rhine                                                                         11,352.48
               11/19/2020   A & S Marketing                                                                      12,499.65
               11/19/2020   4our Directions                                                                         624.00
               11/19/2020   ToppMart                                                                              9,360.00
               11/23/2020   Lil' Brown SmokeShack                                                                15,000.00
               11/20/2020   Lil' Brown SmokeShack                                                                20,000.00
               11/23/2020   Goodman Road Smokeshop                                                               67,080.00
               11/23/2020   ToppMart                                                                             18,720.00
               11/23/2020   Yakamart                                                                              7,020.00
               11/23/2020   White Swan Trading Post                                                               4,290.00
               11/23/2020   Doyle's                                                                              44,147.70




      20-01808-WLH11                  Doc 146         Filed 12/16/20            Entered 12/16/20 08:55:32   Pg 15 of 47
                                                          King Mountain Tobacco
                                               Statement of Cash Receipts and Disbursements
                                                       For November 1st-30th, 2020

Account Name                Heritage Main Checking-2367
Depository                  Heritage Bank

                                                                CASH RECEIPTS

           Date                          Description (Source)                                                  Amount
               11/23/2020   Lil' Brown SmokeShack                                                               20,000.00
               11/24/2020   Mountain Tobacco Dist                                                              285,000.00
               11/25/2020   4our Directions                                                                      1,092.00
               11/25/2020   The Glenwood Station                                                                 2,700.00
               11/25/2020   Wheeler's Smoke-N-Gas                                                               72,570.00
               11/25/2020   Wheeler's Kountry Korner                                                            79,950.00
               11/19/2020   GS1 US                                                                                 165.00
               11/25/2020   Lil' Brown SmokeShack (EFT)                                                         30,000.00
               11/27/2020   Lil' Brown SmokeShack (EFT)                                                         20,000.00

Total Cash Receipts                                                                                           2,940,972.21




        20-01808-WLH11                Doc 146         Filed 12/16/20            Entered 12/16/20 08:55:32   Pg 16 of 47
                                               King Mountain Tobacco
                                    Statement of Cash Receipts and Disbursements
                                            For November 1st-30th, 2020




                                                   CASH DISBURSEMENTS

 Date                                Payee                              Description        Check No      Amount
    11/02/2020   Premera Blue Cross                            Employee Insurance       withdrawl         50,208.86
    11/02/2020   Speck CJDR                                    Repairs & Maintenance    22681              3,365.00
    11/03/2020   3 G's                                         Sales Discount           22703              1,657.00
    11/03/2020   82nd Gas For Less                             Sales Discount           22704                 10.00
    11/03/2020   Cigarette Outlet                              Sales Discount           22705              1,408.00
    11/03/2020   Cigarettes For Less                           Sales Discount           22707                 60.00
    11/03/2020   Cigarettes For Less Springfield               Sales Discount           22708                368.00
    11/03/2020   CM Tobacco                                    Sales Discount           22709                160.00
    11/03/2020   Coquille Smoke Shop                           Sales Discount           22710                  6.00
    11/03/2020   KC's Smoke & Vape                             Sales Discount           22712                 29.50
    11/03/2020   NC Filter Corporation                         Raw Materials            Wire              51,511.42
    11/03/2020   News & Smokes of Montana                      Sales Discount           22713                192.00
    11/03/2020   Portland Food Mart                            Sales Discount           22715                146.00
    11/03/2020   Smoke 4 Less Forest Grove                     Sales Discount           22716                  6.00
    11/03/2020   smoke 4 less The Dalles                       Sales Discount           22717              2,120.00
    11/03/2020   Smoke 4 Less West Linn                        Sales Discount           22718                  8.00
    11/03/2020   The Man Store 1                               Sales Discount           22719                229.00
    11/03/2020   The Man Store East Helena                     Sales Discount           22720                187.00
    11/03/2020   The Tobacco Pouch                             Sales Discount           22721                 69.00
    11/03/2020   Thriftway Super Stops                         Sales Discount           22722              3,986.00
    11/04/2020   Lincoln Financial Group                       Employee Insurance       22408              2,660.59
    11/04/2020   Under the Bridge Cigarettes                   Sales Discount           22723              1,186.50
    11/05/2020   Coastal Farm                                  Supplies                 22409              4,897.96
    11/05/2020   Liberty Mutual Insurance-IL *                 Auto Insurance           22410              7,245.50
    11/05/2020   Mutual of Enumclaw                            Auto Insurance           22411              9,461.60
    11/05/2020   Pacific Power                                 Electricity              22412              2,605.08
    11/05/2020   United Financial Casualty Company             Auto Insurance           22601              4,942.00
    11/07/2020   Office Depot                                  Office Supplies          POS                   56.24
    11/10/2020                       -Reimb Only               Employee Reimbursement   22790                279.72
    11/10/2020                   -REIMB Only                   Employee Reimbursement   22791              1,933.02
    11/10/2020                                                 Contract Labor           22792              2,737.26
    11/10/2020                       -Reimb-Only               Employee Reimbursement   22793                110.75
    11/10/2020                  -REIMB Only                    Employee Reimbursement   22794              1,453.95
    11/10/2020                - REIMB Only                     Employee Reimbursement   22795              1,586.38
    11/11/2020   Aramark Uniform Services                      Supplies                 22797                570.30
    11/11/2020   CBIT                                          Professional Service     22798              1,553.65
    11/11/2020   Central Machinery Sales Inc                   Repairs & Maintenance    22799                243.10
    11/11/2020   Cintas                                        Professional Service     22800                683.12
    11/11/2020   CO-ENERGY                                     Fuel                     22801                346.39
    11/11/2020   Coleman Oil Company                           Fuel                     22802                374.20
    11/11/2020   CSC                                           Legal Fees               22803                435.00
    11/11/2020   Grease Heads Lube and Oil                     Repairs & Maintenance    22804                205.29
    11/11/2020   Guardian Security                             Office Supplies          22805              1,602.00
    11/11/2020   Husch & Husch, Inc.                           Supplies                 22806                  3.29
    11/11/2020   Ideal Lumber & Hardware Inc                   Supplies                 22807                400.99
    11/11/2020   Les Schwab Tire Center                        Repairs & Maintenance    22808                594.75
    11/11/2020   NC Machinery Inc                              Rental Expense           22809              3,060.40
    11/11/2020   Oak Harbor Freight Lines                      Shipping                 22810              7,565.82
    11/11/2020   Office Depot                                  Office Supplies          22811                212.94
    11/11/2020   Oxarc Inc                                     Supplies                 22812                202.82
    11/11/2020   Pepsi                                         Office Supplies          22813                 99.08
    11/11/2020   Pitney Bowes Monthly Fee                      Postage Fee              22814                243.39
    11/11/2020   Pitney Bowes Purchase Power                   Postage Fee              22815                770.39
    11/11/2020   QBSI-Xerox                                    Office Supplies          22816                 19.66




20-01808-WLH11             Doc 146           Filed 12/16/20        Entered 12/16/20 08:55:32          Pg 17 of 47
                                                King Mountain Tobacco
                                     Statement of Cash Receipts and Disbursements
                                             For November 1st-30th, 2020




                                                  CASH DISBURSEMENTS

 Date                                 Payee                              Description      Check No      Amount
    11/11/2020   Safety Services of Central Washington         Professional Service    22818                 30.00
    11/11/2020   Simplot Western Stockman's                    Supplies                22819                784.13
    11/11/2020   Six Robblees Inc                              Repairs & Maintenance   22820                278.64
    11/11/2020   Spencer Fluid Power Inc                       Repairs & Maintenance   22821                 56.06
    11/11/2020   Tacoma Screw Product, Inc.                    Supplies                22822                511.92
    11/11/2020   Valley Septic Service                         Utilities               22823                727.00
    11/11/2020   Vet-Ex Animal Health Supply, LLC              Professional Service    22824             13,257.32
    11/11/2020   Wheeler Kountry Korner.                       Fuel                    22825             12,825.25
    11/11/2020   Yakama Power                                  Electricity             22826              5,374.99
    11/12/2020                                                 Payroll                 22724              1,274.90
    11/12/2020   Alcohol and Tobacco Tax and Trade Bureau      Alcohol & Tobacco Tax   Wire             441,121.80
    11/12/2020                                                 Payroll                 22725              1,483.05
    11/12/2020   Alliance One Inc                              Processed Tobacco       Wire              76,956.00
    11/12/2020                                                 Payroll                 22726              2,064.28
    11/12/2020                                                 Payroll                 22727              1,975.99
    11/12/2020                                                 Payroll                 22728              1,170.56
    11/12/2020                                                 Payroll                 22729              3,806.91
    11/12/2020                                                 Payroll                 22730              1,792.58
    11/12/2020   Central Machinery Sales Inc                   Repairs & Maintenance   POS                   88.00
    11/12/2020   Central Machinery Sales Inc                   Repairs & Maintenance   POS                  545.56
    11/12/2020                                                 Payroll                 22731                873.79
    11/12/2020                                                 Payroll                 22732                797.87
    11/12/2020                                                 Payroll                 22733              1,267.08
    11/12/2020                                                 Payroll                 22734              1,711.00
    11/12/2020                                                 Payroll                 22735              1,553.37
    11/12/2020                                                 Payroll                 22736              1,041.14
    11/12/2020                                                 Payroll                 22737              1,590.15
    11/12/2020                                                 Payroll                 22738              2,567.14
    11/12/2020                                                 Payroll                 22739              2,649.14
    11/12/2020                                                 Payroll                 22740              1,686.62
    11/12/2020                                                 Payroll                 22741              3,401.12
    11/12/2020                                                 Payroll                 22742              1,831.59
    11/12/2020                                                 Payroll                 22743              1,392.27
    11/12/2020                                                 Payroll                 22744              1,858.43
    11/12/2020                                                 Payroll                 22745              1,893.96
    11/12/2020                                                 Payroll                 22746              1,884.38
    11/12/2020                                                 Payroll                 22747                452.31
    11/12/2020                                                 Payroll                 22748              1,630.97
    11/12/2020                                                 Payroll                 22749              1,468.70
    11/12/2020                                                 Payroll                 22750              1,956.99
    11/12/2020                                                 Payroll                 22751                889.76
    11/12/2020                                                 Payroll                 22752                989.20
    11/12/2020                                                 Payroll                 22753              2,051.62
    11/12/2020                                                 Payroll                 22754              1,785.39
    11/12/2020                                                 Payroll                 22755                901.53
    11/12/2020                                                 Payroll                 22756              3,548.91
    11/12/2020                                                 Payroll                 22757              1,241.14
    11/12/2020                                                 Payroll                 22758              1,795.04
    11/12/2020                                                 Payroll                 22759              1,292.28
    11/12/2020                                                 Payroll                 22760              1,151.08
    11/12/2020                                                 Payroll                 22761              2,681.77
    11/12/2020                                                 Payroll                 22762              1,605.09
    11/12/2020                                                 Payroll                 22763              1,437.37
    11/12/2020                                                 Payroll                 22796                363.63




20-01808-WLH11             Doc 146             Filed 12/16/20      Entered 12/16/20 08:55:32         Pg 18 of 47
                                               King Mountain Tobacco
                                    Statement of Cash Receipts and Disbursements
                                            For November 1st-30th, 2020




                                                 CASH DISBURSEMENTS

 Date                                Payee                              Description       Check No         Amount
    11/12/2020                                                Payroll                  22764                 1,141.94
    11/12/2020                                                Payroll                  22765                 3,291.12
    11/12/2020                                                Payroll                  22766                   426.75
    11/12/2020                                                Payroll                  22768                 1,833.24
    11/12/2020                                                Payroll                  22769                 1,642.08
    11/12/2020                                                Payroll                  22770                 2,007.46
    11/12/2020                                                Payroll                  22771                 1,374.33
    11/12/2020                                                Payroll                  22772                 1,487.55
    11/12/2020                                                Payroll                  22773                   624.55
    11/12/2020                                                Payroll                  22774                 1,977.55
    11/12/2020                                                Payroll                  22775                 1,235.63
    11/12/2020                                                Payroll                  22776                   732.72
    11/12/2020                                                Payroll                  22777                 5,599.39
    11/12/2020                                                Payroll                  22778                 2,530.13
    11/12/2020                                                Payroll                  22779                 1,504.77
    11/12/2020                                                Payroll                  22780                 1,147.95
    11/12/2020                                                Payroll                  22781                 1,750.35
    11/12/2020                                                Payroll                  22782                 1,273.79
    11/12/2020                                                Payroll                  22783                 1,063.16
    11/12/2020                                                Payroll                  22784                   890.53
    11/12/2020                                                Payroll Deduction        22787                 2,913.59
    11/12/2020                                                Payroll Deduction        22788                   363.73
    11/12/2020                                                Repairs & Maintenance    POS                     334.12
    11/12/2020                                                Payroll                  22785                 1,440.48
    11/12/2020                                                Payroll                  22786                 2,163.46
    11/13/2020   United States Treasury                       Federal Payroll Tax      94011122020              55.54
    11/13/2020   United States Treasury                       Federal Payroll Tax      94111122020          34,189.68
    11/14/2020   Office Depot                                 Office Supplies          POS                     302.73
    11/14/2020   Office Depot                                 Office Supplies          POS                      71.25
    11/14/2020   Office Depot                                 Office Supplies          POS                      69.56
    11/14/2020   Office Depot                                 Office Supplies          POS                       1.00
    11/17/2020   Agri-Service                                 Repairs & Maintenance    22830                23,834.88
    11/17/2020   Bank Service Charge                          Bank Charge              Service Charge          177.29
    11/17/2020   Branch Banking & Trust Co.                   MSA Tax                  Wire                    108.99
    11/17/2020                                                Professional Service     22827                 1,310.00
    11/17/2020                                                Professional Service     22828                   630.00
    11/17/2020   Quad Packaging                               Raw Materials            Wire                 53,272.17
    11/18/2020   Yakama Nation                                Permit                   22831                    55.00
    11/19/2020   Wal-Mart                                     Office Supplies          POS                     136.30
    11/20/2020   McDonald's                                   Travel Expense           POS                      31.33
    11/20/2020   PayneWest                                    General Insurance        withdrawl           100,000.00
    11/20/2020   PayneWest                                    General Insurance        withdrawl            96,839.56
    11/21/2020   Cougar Den Inc                               Travel Expense           POS                      90.98
    11/23/2020                      Reimb only                Employee Reimbursement   22832                   118.89
    11/23/2020                                                Contract Labor           22834                 2,460.78
    11/25/2020   Alcohol and Tobacco Tax and Trade Bureau     Alcohol & Tobacco Tax    Wire                561,129.47
    11/25/2020                                                Payroll                  22838                 1,497.43
    11/25/2020                                                Payroll                  22839                 2,000.97
    11/25/2020                                                Payroll                  22841                 1,010.70
    11/25/2020                                                Payroll                  22843                 1,826.58
    11/25/2020                                                Payroll                  22844                   994.32
    11/25/2020                                                Payroll                  22845                 1,123.81
    11/25/2020                                                Payroll                  22846                 1,227.48
    11/25/2020                                                Payroll                  22847                 1,709.37




20-01808-WLH11             Doc 146            Filed 12/16/20      Entered 12/16/20 08:55:32             Pg 19 of 47
                                                King Mountain Tobacco
                                     Statement of Cash Receipts and Disbursements
                                             For November 1st-30th, 2020




                                                 CASH DISBURSEMENTS

 Date                                 Payee                              Description       Check No      Amount
    11/25/2020                -REIMB Only                      Employee Reimbursement   22602                376.12
    11/25/2020                                                 Payroll                  22848              1,553.37
    11/25/2020                                                 Payroll                  22849              1,041.14
    11/25/2020                                                 Payroll                  22851              2,567.13
    11/25/2020                                                 Payroll                  22852              2,705.25
    11/25/2020                                                 Payroll                  22853              1,913.14
    11/25/2020                                                 Payroll                  22855              1,831.60
    11/25/2020                                                 Payroll                  22856              1,358.75
    11/25/2020                                                 Payroll                  22857                418.57
    11/25/2020                                                 Payroll                  22858              1,858.42
    11/25/2020                                                 Payroll                  22859              1,714.13
    11/25/2020                                                 Payroll                  22861                337.00
    11/25/2020                                                 Payroll                  22862              1,781.67
    11/25/2020                                                 Payroll                  22863              1,523.86
    11/25/2020                                                 Payroll                  22864              1,956.98
    11/25/2020                                                 Payroll                  22865                889.76
    11/25/2020                                                 Payroll                  22866                893.38
    11/25/2020                                                 Payroll                  22867              2,163.71
    11/25/2020                                                 Payroll                  22868              1,872.47
    11/25/2020                                                 Payroll                  22870              3,548.90
    11/25/2020                                                 Payroll                  22871              1,241.14
    11/25/2020                                                 Payroll                  22872              1,532.29
    11/25/2020                                                 Payroll                  22874              1,151.08
    11/25/2020                                                 Payroll                  22875              2,681.76
    11/25/2020                                                 Payroll                  22876              1,777.11
    11/25/2020                                                 Payroll                  22877              1,437.36
    11/25/2020                                                 Payroll                  22878              1,141.96
    11/25/2020                                                 Payroll                  22879              3,291.12
    11/25/2020                                                 Payroll                  22880                426.75
    11/25/2020                                                 Payroll                  22883              1,610.90
    11/25/2020                                                 Payroll                  22884              1,731.23
    11/25/2020                                                 Payroll                  22885              2,007.46
    11/25/2020                                                 Payroll                  22886              1,374.33
    11/25/2020                                                 Payroll                  22887              1,423.26
    11/25/2020                                                 Payroll                  22888                624.55
    11/25/2020                                                 Payroll                  22889              1,977.55
    11/25/2020                                                 Payroll                  22890              1,213.80
    11/25/2020                                                 Payroll                  22892              5,599.39
    11/25/2020   Vision Service Plan-(WA)                      Employee Insurance       22685                782.85
    11/25/2020                                                 Payroll                  22895              1,094.46
    11/25/2020                                                 Payroll                  22896              1,750.36
    11/25/2020                                                 Payroll                  22897              1,428.81
    11/25/2020                                                 Payroll                  22899                890.54
    11/25/2020                                                 Payroll                  22900              1,440.48
    11/25/2020                                                 Payroll                  22901              2,163.47
    11/27/2020   PAPE Machinery                                Repairs & Maintenance    POS                   14.06
    11/27/2020   United States Treasury                        Federal Payroll Tax      940112520             59.20
    11/27/2020   United States Treasury                        Federal Payroll Tax      941112520         34,038.17
    11/30/2020   Premera Blue Cross                            Employee Insurance       withdrawl         56,959.65
    11/03/2020   Cigarettes Cheaper                            Sales Discount           22706                316.00
    11/03/2020   Discount Tobacco Outlet                       Sales Discount           22711                 30.00
    11/03/2020   Pats 1 Cig                                    Sales Discount           22714                 14.00
    11/10/2020                                                 Legal Fees               22789              1,500.00
    11/11/2020   Ritchie's Machine Shop                        Repairs & Maintenance    22817                265.00




20-01808-WLH11             Doc 146            Filed 12/16/20       Entered 12/16/20 08:55:32          Pg 20 of 47
                                                         King Mountain Tobacco
                                              Statement of Cash Receipts and Disbursements
                                                      For November 1st-30th, 2020




                                                          CASH DISBURSEMENTS

          Date                                 Payee                              Description       Check No      Amount
              11/12/2020                                                Payroll                  22767                 287.03
              11/23/2020                  -REIMB Only                   Employee Reimbursement   22833               2,656.27
              11/23/2020                 -REIMB Only                    Employee Reimbursement   22835               1,347.50
              11/23/2020               - REIMB Only                     Employee Reimbursement   22836               1,098.23
              11/24/2020   U.S. Trustees                                Trustee Fee              22905               4,550.00
              11/24/2020   Clark County Legal News                      Taxes                    22904                  40.00
              11/25/2020                                                Payroll                  22842               3,806.90
              11/25/2020                                                Payroll                  22837               1,206.03
              11/25/2020                                                Payroll                  22840               1,975.99
              11/25/2020                                                Payroll                  22850               1,572.55
              11/25/2020                                                Payroll                  22854               3,401.11
              11/25/2020                                                Payroll                  22860                 857.74
              11/25/2020                                                Payroll                  22869                 901.53
              11/25/2020                                                Payroll                  22873               1,292.29
              11/25/2020                                                Payroll                  22881                 269.65
              11/25/2020                                                Payroll                  22882                  96.70
              11/25/2020                                                Payroll                  22891                 827.59
              11/25/2020                                                Payroll                  22893               2,530.14
              11/25/2020                                                Payroll                  22894               1,435.85
              11/25/2020                                                Payroll                  22898               1,117.96
              11/25/2020   Yakama Nation Credit Enterprises             Payroll Deduction        22902               2,913.59
              11/25/2020   Yakama Nation Housing Authority              Payroll Deduction        22903                 363.73
              11/25/2020   Liberty Mutual Insurance                     Auto Insurance           22603                 222.88
              11/25/2020   Pacific Power                                Electricity              22604                 712.41
              11/25/2020   Mutual of Omaha Inc                          Employee Insurance       22682                 140.73
              11/25/2020   Oak Harbor Freight Lines                     Shipping                 22683               4,222.33
              11/25/2020   Regence Blueshield                           Insurance Expense        22684                 157.00

Total Cash Disbursements                                                                                       $ 1,931,762.28


              11/30/2020 Ending GL Balance (Main & EFT)                                                        $ 1,009,209.93

                           Plus Outstanding Checks                                                                  43,752.01

              11/30/2020 Ending Bank Statement Balance (Main & EFT)                                            $ 1,052,961.94




       20-01808-WLH11                Doc 146           Filed 12/16/20       Entered 12/16/20 08:55:32          Pg 21 of 47
                                             King Mountain Tobacco
                                  Statement of Cash Receipts and Disbursements
                                         For November 1st-30th, 2020

Account Name          Truist Financial - KMT Main - 0010
Depository            Truist Financial (Formerly BB&T)

                                                    CASH RECEIPTS

       Date                  Description (Source)                                                Amount
         11/1/2020 Beginning Cash Balance (GL)                                              $   1,031,254.87
        11/30/2020 Truist Bank - (Interest Income)                                                 41,019.09

Total Cash Receipts                                                                             1,072,273.96




                                              CASH DISBURSEMENTS

       Date                         Payee                      Description       Check No        Amount
        11/30/2020 Englishman & Pannill                    Broker Fees                              3,663.71

Total Cash Disbursements                                                                            3,663.71


        11/30/2020 Ending Balance (GL & Bank Statement)                                     $   1,068,610.25




      20-01808-WLH11           Doc 146      Filed 12/16/20      Entered 12/16/20 08:55:32       Pg 22 of 47
                                                             King Mountain Tobacco
                                                         Statement of Aged Receivables
                                                    For the Month Ended November 30, 2020


                                            Total             Current            Past Due           Past Due         Past Due          Amount
                    Name                    Due             (0-30 Days)        (31-60 Days)       (61-90 Days)      (91 & Over)       Uncollectible
Prepetition
Cedar Band Trading Post               $     (3,000.00) $              -    $             -    $             -   $      (3,000.00) $              -
Harbor Wholesale                            65,115.00                 -                  -                  -          65,115.00                 -
Rich & Rhine                                     7.20                 -                  -                 7.20              -                   -
Warpath Distributors                         3,885.00                 -                  -                  -           3,885.00                 -
Total Prepetition                           66,007.20                 -                  -                 7.20        66,000.00                 -

Postpetition
A & S Marketing                              30,926.25         30,926.25                -                   -                -                   -
Capitol Distributing                         20,424.37         20,424.37                -                   -                -                   -
Doyle's                                      67,385.49         67,385.49                -                   -                -                   -
Goodman Road Smokeshop                       57,720.00         57,720.00                -                   -                -                   -
H.T.Hackney Somerset KT                      11,544.00         11,544.00                -                   -                -                   -
Harbor Wholesale                              8,964.00          8,964.00                -                   -                -                   -
J J Distributors LLC                         12,985.00         12,985.00                -                   -                -                   -
Lil' Brown SmokeShack                       120,320.00        120,320.00                -                   -                -                   -
Mountain Tobacco Dist                     1,110,420.11        757,209.90         353,210.21                 -                -                   -
R & R Wholesale                             182,960.00        182,960.00                -                   -                -                   -
ToppMart                                     20,280.00         20,280.00                -                   -                -                   -
Trompeter                                    29,351.00         29,351.00                -                   -                -                   -




                           20-01808-WLH11   Doc 146       Filed 12/16/20       Entered 12/16/20 08:55:32          Pg 23 of 47
                                                              King Mountain Tobacco
                                                          Statement of Aged Receivables
                                                     For the Month Ended November 30, 2020


                                             Total             Current        Past Due          Past Due         Past Due         Amount
                     Name                    Due             (0-30 Days)    (31-60 Days)      (61-90 Days)      (91 & Over)      Uncollectible
Wheeler's Kountry Korner                      57,750.00         57,750.00             -                 -                -                  -
Wheeler's Smoke-N-Gas                         77,667.60         77,667.60             -                 -                -                  -
White Swan Trading Post                        6,370.00               -          6,370.00               -                -                  -
Wolf Den                                     106,920.00        106,920.00             -                 -                -                  -
Yakamart                                       5,460.00          5,460.00             -                 -                -                  -
Total Postpetition                       1,927,447.82        1,567,867.61      359,580.21               -                -                  -

GRAND TOTAL                            $ 1,993,455.02 $ 1,567,867.61 $         359,580.21 $            7.20 $      66,000.00 $              -




Accounts Receivable Reconciliation
Opening Balance                        $ 1,635,030.02
New Accounts this Month                   2,458,578.00
Balance                                   4,093,608.02
Credit Memos/Sales Discounts                (30,159.47)
Amount Collected on Prior Accounts       (2,069,993.53)
Closing Balance                        $ 1,993,455.02




                            20-01808-WLH11    Doc 146      Filed 12/16/20    Entered 12/16/20 08:55:32       Pg 24 of 47
                                                                       King Mountain Tobacco
                                                                     Statement of Aged Payables
                                                                       For November 30, 2020


                                                                                     Total            Current           Past Due           Past Due           Past Due
               Account Name                           Description                    Due            (0-30 Days)       (31-60 Days)       (61-90 Days)       (91 & Over)
Advanced Auto Parts                     Repairs & Maintenance                  $       2,976.41 $          998.65 $        1,977.76 $              -    $             -
Ag Health Laboratories                  Professional Services                          3,054.50          3,054.50               -                  -                  -
Agrimanagement                          Professional Services                          1,070.50          1,070.50               -                  -                  -
AMB Tools & Equipment Co Inc            Repairs & Maintenance                            567.95            567.95               -                  -                  -
Aramark Uniform Services                Professional Services                            560.70            560.70               -                  -                  -
                                        Lease Expense                                    761.34            761.34               -                  -                  -
Burrows Tractor Inc                     Repairs & Maintenance                          3,236.66          3,236.66               -                  -                  -
Bush Kornfeld LLP                       Professional Fund                             75,000.00         75,000.00               -                  -                  -
Central Machinery Sales Inc             Repairs & Maintenance                          2,907.92               -            2,907.92                -                  -
Cintas                                  Professional Services                            471.46            471.46               -                  -                  -
CO-ENERGY                               Fuel                                             257.76            257.76               -                  -                  -
Coastal Farm                            Supplies                                          32.47             32.47               -                  -                  -
Coleman Oil Company                     Fuel                                             111.21            111.21               -                  -                  -
Commercial Tire                         Repairs & Maintenance                          2,932.50          2,932.50               -                  -                  -
                                        Lease Expense                                  1,271.78          1,271.78               -                  -                  -
                                        Lease Expense                                  1,271.78          1,271.78               -                  -                  -
Fastenal                                Repairs & Maintenance                          3,174.14          3,174.14               -                  -                  -
Horticultural Services Inc              Professional Services                           (100.00)          (100.00)              -                  -                  -
Husch & Husch, Inc.                     Supplies                                       2,262.57          2,262.57               -                  -                  -
Ideal Lumber & Hardware Inc             Supplies                                           2.03              2.03               -                  -                  -
                -REIMB Only             Employee Reimbursement                           185.52            185.52               -                  -                  -
Liberty Mutual Insurance-CA             Insurance                                         (7.00)            (7.00)              -                  -                  -
Liberty Mutual Insurance-IL *           Insurance                                      3,626.25          3,626.25               -                  -                  -
Lincoln Financial Group                 Insurance                                      3,091.35          3,091.35               -                  -                  -
Mid Columbia Veterinary Clinic          Professional Services                              4.00               -                4.00                -                  -
Montana Smoke Shops                     Sales Rebate                                      41.50             41.50               -                  -                  -
Mutual of Enumclaw                      Insurance                                      9,436.60          9,436.60               -                  -                  -
Oak Harbor Freight Lines                Shipping                                         181.74            181.74               -                  -                  -
Oxarc Inc                               Office Supplies                                  254.64            254.64               -                  -                  -
PAPE Machinery                          Repairs & Maintenance                           (443.83)          (443.83)              -                  -                  -
PayneWest                               Bond Insurance                                60,145.00         60,145.00               -                  -                  -
Pepsi                                   Office Supplies                                  580.08            339.08            241.00                -                  -
Performix Nutrition Systems             Supplies                                       2,325.00          2,325.00               -                  -                  -
Pitney Bowes Monthly Fee                Office Supplies                                  262.66            262.66               -                  -                  -
Pitney Bowes Purchase Power             Office Supplies                                   65.89               -               65.89                -                  -




                                 20-01808-WLH11      Doc 146        Filed 12/16/20       Entered 12/16/20 08:55:32                   Pg 25 of 47
                                                                           King Mountain Tobacco
                                                                         Statement of Aged Payables
                                                                           For November 30, 2020


                                                                                         Total               Current              Past Due             Past Due           Past Due
               Account Name                           Description                        Due               (0-30 Days)          (31-60 Days)         (61-90 Days)       (91 & Over)
QBSI-Xerox                             Office Supplies                                        15.40                15.40                  -                    -                  -
Rockmount Research & Alloys, Inc.      Repairs & Maintenance                               1,245.38             1,245.38                  -                    -                  -
Safeguard                              Supplies                                           (1,670.15)           (1,670.15)                 -                    -                  -
                -REIMB Only            Employee Reimbursement                                336.74               336.74                  -                    -                  -
Spokane Packaging Inc                  Raw Materials                                       3,602.28             3,602.28                  -                    -                  -
Stach Steel Supply                     Supplies                                               12.00                  -                  12.00                  -                  -
Stoneway Electric, Inc                 Supplies                                             (869.01)             (869.01)                 -                    -                  -
Stusser Electric Co                    Supplies                                             (152.33)             (152.33)                 -                    -                  -
Sunnyside New Holland                  Repairs & Maintenance                                (325.00)             (325.00)                 -                    -                  -
Tacoma Screw Product, Inc.             Supplies                                              426.14               251.64               174.50                  -                  -
Tann Paper Limited                     Raw Materials                                      59,609.35            59,609.35                  -                    -                  -
Valley Septic Service                  Professional Services                                 693.00               693.00                  -                    -                  -
Vet-Ex Animal Health Supply, LLC       Professional Services                               1,116.94             1,116.94                  -                    -                  -
              - REIMB Only             Employee Reimbursement                                252.07               252.07                  -                    -                  -
Wheeler Kountry Korner.                Fuel                                               17,217.63            15,117.63             2,100.00                  -                  -
Yakama Power                           Electricity                                        11,716.66            11,476.78               239.88                  -                  -
Yakima CDJR                            Repairs & Maintenance                              10,634.22             9,570.00             1,064.22                  -                  -
Yakima Cooperative Inc                 Repairs & Maintenance                               1,331.78               483.11               848.67                  -                  -
Yakima Implement & Irrigation, Inc.    Repairs & Maintenance                               1,961.71             1,201.51               760.20                  -                  -
Yakima Valley Transportation LLC       Shipping                                           16,800.00            16,800.00                  -                    -                  -
Yakima Waste Systems Inc               Utilities                                             181.31               181.31                  -                    -                  -

TOTALS                                                                             $     305,709.20    $     295,313.16     $       10,396.04    $              -   $             -




                                       Accounts Payable Reconciliation

                                       Opening Balance, Prior Report               $     138,840.47
                                       Total New Indebtedness Incurred                   812,134.34
                                       Balance                                           950,974.81
                                       Amount Paid on Prior Accounts Payable            (645,265.61)
                                       Closing Balance                             $     305,709.20




                                20-01808-WLH11        Doc 146        Filed 12/16/20          Entered 12/16/20 08:55:32                         Pg 26 of 47
                                             King Mountain Tobacco
                                                 Status of Taxes
                                               November 30, 2020

                                 Amounth Withheld        Amount            Date            Postpetition
           Tax Type                 or Accrued            Paid             Paid           Taxes Past Due

FEDERAL TAXES
FICA                         $                 -     $               -            N/A $                -
Federal Withholding                            -                     -            N/A                  -
Unemployment                                   -                     -            N/A                  -
Income                                         -                     -            N/A                  -
Other                                          -                     -            N/A                  -

STATE TAXES
Dept of Labor & Industries   $                 -     $               -            N/A $                -
Income                                         -                     -            N/A
Employment Sec.                                -                     -            N/A                  -
Dept of Revenue
   B&O                                         N/A                   N/A          N/A                  N/A
   Sales                                       N/A                   N/A          N/A                  N/A
   Excise                                      N/A                   N/A          N/A                  N/A

OTHER TAXES
City Business/ License       $                 -     $               -            N/A $                -
Personal Property                              -                     -            N/A                  -
Real Property                                  -                     -            N/A                  -

TOBACCO TAXES
Federal Excise Taxes         $           489,419.27 $        489,419.27    12/11/2020 $                -
MSA Escrow Deposits                      338,864.80                 -             N/A                  -
FDA Taxes                                103,268.20                 -             N/A                  -




      20-01808-WLH11         Doc 146       Filed 12/16/20    Entered 12/16/20 08:55:32       Pg 27 of 47
                                             King Mountain Tobacco
                      Schedule of Salary & Other Payments to Principals/Executives/Insiders
                                               November 30, 2020




       Payee Name                Position                        Nature of Payment                   Amount
Truman Jay Thompson     CEO/Vice-President        Salary for 10/25/2020-11/7/2020 (Net Pay)      $     5,599.39
Truman Jay Thompson     CEO/Vice-President        Salary for 11/8/2020-11/21/2020 (Net Pay)            5,599.39




           20-01808-WLH11      Doc 146       Filed 12/16/20   Entered 12/16/20 08:55:32       Pg 28 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 29 of 47
                                                                                             2408           2 of 2

                                                                                  Statement Start Date:    11-01-2020
                                                                                  Statement End Date:      11-30-2020


                                  WITHDRAWALS AND OTHER DEBITS

Posted Date                                   Transaction Detail                                     Amount

11/03/20           Domestic Wire Withdrawal Wire Out 20203080008200 BNF:NORTH                        51,511.42
                   CAROLINA FILTER CORPORATIO
11/12/20           Domestic Wire Withdrawal Wire Out 20203170013800 BNF:ALCOHOL                     441,121.80
                   TOBACCO TAX TRADE BUREAU
11/12/20           Domestic Wire Withdrawal Wire Out 20203170013700 BNF:ALLIANCE ONE                 76,956.00
                   SPECIALTY PRODUCTS
11/17/20           Domestic Wire Withdrawal Wire Out 20203220007300 BNF:QUAD/GRAPHICS,               53,272.17
                   INC.
11/17/20           Domestic Wire Withdrawal Wire Out 20203220041700 BNF:BBT TRUST                         108.99
                   UNINVESTED TRUST CASH
11/25/20           Domestic Wire Withdrawal Wire Out 20203300030000 BNF:ALCOHOL                     561,129.47
                   TOBACCO TAX TRADE BUREAU



                                         DAILY BALANCE SUMMARY


  Date               Balance
  11/01                  0.00



                                                   Total For          Total
                                                  This Period      Year-To-Date
              Total Overdraft Fees                      $0.00          $0.00
              Total Returned Item Fees                  $0.00          $0.00




20-01808-WLH11         Doc 146     Filed 12/16/20    Entered 12/16/20 08:55:32           Pg 30 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 31 of 47
                                                                                        2367           2 of 24

                                                                             Statement Start Date:    11-01-2020
                                                                             Statement End Date:      11-30-2020


                                 DEPOSITS AND OTHER CREDITS

Posted Date                                     Transaction Detail                              Amount

11/23/20      Descriptive Deposit Merchant Deposit                                             141,257.70
11/24/20      Deposit Internet Transfer from        2383 CK                                     20,000.00
11/24/20      Deposit Internet Transfer from        2416 CK                                    285,000.00
11/25/20      Descriptive Deposit Merchant Deposit                                             156,312.00

                               WITHDRAWALS AND OTHER DEBITS

Posted Date                                     Transaction Detail                              Amount

11/02/20      External Withdrawal VIMLY BENEFIT SO ES10362-OPT - PAYMENT                        50,208.86
              XX014B459GL2TC
11/03/20      Withdrawal Internet Transfer to        2408 CK                                    51,511.42
11/07/20      POS OFFICE DEPOT 00 231YAKIMA WAUS                                                      56.24
11/12/20      Withdrawal Internet Transfer to        2408 CK                                    76,956.00
11/12/20      POS CENTRAL MACHINERY -SUNNYSIDE WAUS                                                   88.00
11/12/20      POS CENTRAL MACHINERY -SUNNYSIDE WAUS                                                  545.56
11/12/20      POS YAKIMA CHRYSLER DODUNION GAP WAUS                                                  334.12
11/12/20      Withdrawal Internet Transfer to        2408 CK                                   441,121.80
11/13/20      External Withdrawal IRS - USATAXPYMT 270071814857567                              34,189.68
11/13/20      External Withdrawal IRS - USATAXPYMT 270071862531720                                    55.54
11/14/20      POS OFFICE DEPOT #1078 800-463-3768 WAUS                                               302.73
11/14/20      POS OFFICE DEPOT #1078 800-463-3768 WAUS                                                69.56
11/14/20      POS OFFICE DEPOT #1080 800-463-3768 COUS                                                 1.00
11/14/20      POS OFFICE DEPOT #1078 800-463-3768 WAUS                                                71.25
11/17/20      Withdrawal Internet Transfer to        2408 CK                                    53,272.17
11/17/20      Withdrawal Internet Transfer to        2408 CK                                         108.99
11/17/20      Analysis Service Charge                                                                177.29
11/19/20      POS Wal-Mart Super 5078 WAL-SAMS YAKIMA WAUS                                           136.30
11/20/20      POS MCDONALD'S F174 1305 S 1ST ST YAKIMA WAUS                                           31.33
11/20/20      External Withdrawal PayneWest Insura - Payment 345644365                         100,000.00
11/20/20      External Withdrawal PayneWest Insura - Payment 345648879                          96,839.56
11/21/20      POS 76 - COUGAR DEN WHITE SWAN WAUS                                                     90.98
11/25/20      Withdrawal Internet Transfer to        2408 CK                                   561,129.47
11/27/20      POS PAPE MACHINERY YAKIMA WAUS                                                          14.06
11/27/20      External Withdrawal IRS - USATAXPYMT 270073265337867                              34,038.17
11/27/20      External Withdrawal IRS - USATAXPYMT 270073290354059                                    59.20




20-01808-WLH11    Doc 146       Filed 12/16/20         Entered 12/16/20 08:55:32    Pg 32 of 47
                                                                                                  2367          3 of 24

                                                                                       Statement Start Date:   11-01-2020
                                                                                       Statement End Date:     11-30-2020


                                         WITHDRAWALS AND OTHER DEBITS

Posted Date                                            Transaction Detail                                Amount

11/30/20              External Withdrawal VIMLY BENEFIT SO ES10362-OPT - PAYMENT                         56,959.65
                      XX014B6T9IT26U




   *Indicates check number out of sequence.
    Check#               Date            Amount                Check#       Date      Amount
     22408           11/10/20             2,660.59             22703*    11/17/20     1,657.00
     22409           11/12/20             4,897.96             22704     11/18/20        10.00
     22410           11/10/20             7,245.50             22705     11/30/20     1,408.00
     22411           11/10/20             9,461.60             22707*    11/18/20        60.00
     22412           11/12/20             2,605.08             22708     11/18/20       368.00
     22557*          11/16/20             1,500.00             22709     11/17/20       160.00
     22560*          11/18/20             1,000.00             22710     11/18/20         6.00
     22564*          11/02/20               346.56             22712*    11/23/20        29.50
     22566*          11/02/20             1,534.90             22713     11/20/20       192.00
     22568*          11/03/20               966.70             22715*    11/24/20       146.00
     22573*          11/03/20             1,602.00             22716     11/18/20         6.00
     22576*          11/02/20                 8.79             22717     11/18/20     2,120.00
     22596*          11/10/20                93.23             22718     11/18/20         8.00
     22598*          11/03/20               254.80             22719     11/19/20       229.00
     22601*          11/10/20             4,942.00             22720     11/19/20       187.00
     22602           11/27/20               376.12             22721     11/17/20        69.00
     22608*          11/03/20             1,560.13             22722     11/18/20     3,986.00
     22611*          11/02/20             1,975.99             22723     11/18/20     1,186.50
     22612           11/02/20             1,125.02             22724     11/18/20     1,274.90
     22613           11/04/20             3,806.90             22725     11/12/20     1,483.05
     22622*          11/02/20             2,567.13             22726     11/12/20     2,064.28
     22623           11/02/20             2,649.13             22727     11/17/20     1,975.99
     22625*          11/03/20             3,401.11             22728     11/16/20     1,170.56
     22626           11/02/20             1,831.60             22729     11/18/20     3,806.91
     22628*          11/02/20               333.66             22730     11/18/20     1,792.58
     22635*          11/02/20             1,455.36             22731     11/12/20       873.79
     22637*          11/02/20             1,911.57             22732     11/12/20       797.87
     22639*          11/03/20             1,181.84             22733     11/12/20     1,267.08
     22643*          11/03/20             1,292.30             22734     11/16/20     1,711.00
     22647*          11/02/20             1,437.36             22735     11/16/20     1,553.37
     22648           11/03/20             1,176.84             22736     11/13/20     1,041.14
     22650*          11/02/20               426.75             22737     11/12/20     1,590.15
     22651           11/06/20               291.29             22738     11/13/20     2,567.14
     22653*          11/03/20             1,583.77             22739     11/16/20     2,649.14
     22654           11/02/20             2,038.35             22740     11/12/20     1,686.62
     22662*          11/09/20             2,530.14             22741     11/18/20     3,401.12
     22663           11/03/20             1,537.91             22742     11/16/20     1,831.59
     22664           11/02/20             1,079.82             22743     11/13/20     1,392.27
     22667*          11/02/20             1,117.96             22744     11/13/20     1,858.43
     22668           11/02/20               890.53             22745     11/13/20     1,893.96
     22670*          11/02/20             2,198.35             22746     11/12/20     1,884.38
     22672*          11/03/20             1,119.33             22747     11/16/20       452.31
     22675*          11/25/20             1,447.59             22748     11/13/20     1,630.97
     22677*          11/03/20               850.86             22749     11/13/20     1,468.70
     22678           11/02/20               325.00             22750     11/12/20     1,956.99
     22680*          11/02/20               664.45             22751     11/13/20       889.76
     22681           11/12/20             3,365.00             22752     11/13/20       989.20
     22685*          11/30/20               782.85             22753     11/17/20     2,051.62



20-01808-WLH11             Doc 146            Filed 12/16/20     Entered 12/16/20 08:55:32    Pg 33 of 47
                                                                                                 2367          4 of 24

                                                                                      Statement Start Date:   11-01-2020
                                                                                      Statement End Date:     11-30-2020



    Check#                 Date               Amount           Check#       Date      Amount
  Checks Cleared Continued...
  *Indicates check number out of sequence.
    22754            11/16/20                1,785.39         22812     11/17/20       202.82
    22755            11/17/20                  901.53         22813     11/17/20        99.08
    22756            11/13/20                3,548.91         22814     11/23/20       243.39
    22757            11/12/20                1,241.14         22815     11/23/20       770.39
    22758            11/12/20                1,795.04         22816     11/17/20        19.66
    22759            11/20/20                1,292.28         22818*    11/23/20        30.00
    22760            11/16/20                1,151.08         22819     11/17/20       784.13
    22761            11/13/20                2,681.77         22820     11/17/20       278.64
    22762            11/12/20                1,605.09         22821     11/20/20        56.06
    22763            11/13/20                1,437.37         22822     11/16/20       511.92
    22764            11/18/20                1,141.94         22823     11/16/20       727.00
    22765            11/13/20                3,291.12         22824     11/17/20    13,257.32
    22766            11/16/20                  426.75         22825     11/19/20    12,825.25
    22768*           11/12/20                1,833.24         22826     11/18/20     5,374.99
    22769            11/17/20                1,642.08         22827     11/24/20     1,310.00
    22770            11/13/20                2,007.46         22828     11/23/20       630.00
    22771            11/12/20                1,374.33         22830*    11/25/20    23,834.88
    22772            11/13/20                1,487.55         22831     11/25/20        55.00
    22773            11/12/20                  624.55         22832     11/25/20       118.89
    22774            11/13/20                1,977.55         22834*    11/25/20     2,460.78
    22775            11/12/20                1,235.63         22838*    11/25/20     1,497.43
    22776            11/13/20                  732.72         22839     11/25/20     2,000.97
    22777            11/13/20                5,599.39         22841*    11/30/20     1,010.70
    22778            11/13/20                2,530.13         22843*    11/27/20     1,826.58
    22779            11/16/20                1,504.77         22844     11/25/20       994.32
    22780            11/13/20                1,147.95         22845     11/25/20     1,123.81
    22781            11/13/20                1,750.35         22846     11/25/20     1,227.48
    22782            11/12/20                1,273.79         22847     11/25/20     1,709.37
    22783            11/16/20                1,063.16         22848     11/27/20     1,553.37
    22784            11/19/20                  890.53         22849     11/30/20     1,041.14
    22785            11/16/20                1,440.48         22851*    11/27/20     2,567.13
    22786            11/16/20                2,163.46         22852     11/30/20     2,705.25
    22787            11/19/20                2,913.59         22853     11/25/20     1,913.14
    22788            11/19/20                  363.73         22855*    11/30/20     1,831.60
    22790*           11/13/20                  279.72         22856     11/25/20     1,358.75
    22791            11/18/20                1,933.02         22857     11/27/20       418.57
    22792            11/13/20                2,737.26         22858     11/27/20     1,858.42
    22793            11/13/20                  110.75         22859     11/25/20     1,714.13
    22794            11/17/20                1,453.95         22861*    11/27/20       337.00
    22795            11/25/20                1,586.38         22862     11/27/20     1,781.67
    22796            11/16/20                  363.63         22863     11/25/20     1,523.86
    22797            11/16/20                  570.30         22864     11/27/20     1,956.98
    22798            11/23/20                1,553.65         22865     11/30/20       889.76
    22799            11/18/20                  243.10         22866     11/27/20       893.38
    22800            11/23/20                  683.12         22867     11/27/20     2,163.71
    22801            11/18/20                  346.39         22868     11/27/20     1,872.47
    22802            11/17/20                  374.20         22870*    11/27/20     3,548.90
    22803            11/20/20                  435.00         22871     11/25/20     1,241.14
    22804            11/20/20                  205.29         22872     11/25/20     1,532.29
    22805            11/23/20                1,602.00         22874*    11/27/20     1,151.08
    22806            11/17/20                    3.29         22875     11/27/20     2,681.76
    22807            11/17/20                  400.99         22876     11/25/20     1,777.11
    22808            11/17/20                  594.75         22877     11/25/20     1,437.36
    22809            11/17/20                3,060.40         22878     11/30/20     1,141.96
    22810            11/24/20                7,565.82         22879     11/27/20     3,291.12
    22811            11/19/20                  212.94         22880     11/30/20       426.75



20-01808-WLH11             Doc 146           Filed 12/16/20     Entered 12/16/20 08:55:32    Pg 34 of 47
                                                                                                              2367           5 of 24

                                                                                                 Statement Start Date:   11-01-2020
                                                                                                 Statement End Date:     11-30-2020



    Check#                 Date               Amount           Check#             Date               Amount
  Checks Cleared Continued...
  *Indicates check number out of sequence.
    22883*           11/25/20                1,610.90         22892*        11/25/20            5,599.39
    22884            11/25/20                1,731.23         22895*        11/27/20            1,094.46
    22885            11/27/20                2,007.46         22896         11/27/20            1,750.36
    22886            11/25/20                1,374.33         22897         11/25/20            1,428.81
    22887            11/27/20                1,423.26         22899*        11/30/20              890.54
    22888            11/25/20                  624.55         22900         11/30/20            1,440.48
    22889            11/27/20                1,977.55         22901         11/30/20            2,163.47
    22890            11/25/20                1,213.80



                                                 DAILY BALANCE SUMMARY


  Date                   Balance                  Date                 Balance           Date                    Balance
  11/01               925,551.98                  11/10          1,229,113.35                11/20            1,148,649.18
  11/02               849,424.84                  11/12          1,273,123.49                11/21            1,148,558.20
  11/03               781,385.83                  11/13          1,193,826.70                11/23            1,319,273.85
  11/04               995,753.94                  11/14          1,193,382.16                11/24            1,615,252.03
  11/05             1,140,953.94                  11/16          1,170,806.25                11/25            1,146,296.87
  11/06             1,140,662.65                  11/17          1,192,001.35                11/27            1,075,654.09
  11/07             1,140,606.41                  11/18          1,177,165.90                11/30            1,002,961.94
  11/09             1,138,076.27                  11/19          1,347,700.70




                                                           Total For                Total
                                                          This Period            Year-To-Date
               Total Overdraft Fees                                $0.00             $0.00
               Total Returned Item Fees                            $0.00             $0.00




20-01808-WLH11             Doc 146           Filed 12/16/20     Entered 12/16/20 08:55:32                Pg 35 of 47
20-01808-WLH11   Doc 146   Filed 12/16/20   Entered 12/16/20 08:55:32   Pg 36 of 47
                                                                                                         2383            2 of 2

                                                                                              Statement Start Date:   11-01-2020
                                                                                              Statement End Date:     11-30-2020


                                      DEPOSITS AND OTHER CREDITS

Posted Date                                          Transaction Detail                                          Amount

11/18/20           External Deposit John F Trompeter - ACH S Pay 4151021                                         13,230.00
11/18/20           Domestic Wire Deposit Wire In 20203230054400 ORG:LITTLE BROWN                                 15,000.00
                   SMOKE SHACK INC
11/19/20           Domestic Wire Deposit Wire In 20203240043300 ORG:LITTLE BROWN                                 15,000.00
                   SMOKE SHACK INC
11/20/20           Domestic Wire Deposit Wire In 20203250071500 ORG:LITTLE BROWN                                 20,000.00
                   SMOKE SHACK INC
11/23/20           Domestic Wire Deposit Wire In 20203280082300 ORG:LITTLE BROWN                                 20,000.00
                   SMOKE SHACK INC
11/25/20           Domestic Wire Deposit Wire In 20203300064300 ORG:LITTLE BROWN                                 30,000.00
                   SMOKE SHACK INC
11/27/20           Domestic Wire Deposit Wire In 20203320066600 ORG:LITTLE BROWN                                 20,000.00
                   SMOKE SHACK INC

                                    WITHDRAWALS AND OTHER DEBITS

Posted Date                                          Transaction Detail                                          Amount

11/10/20           Withdrawal Internet Transfer to        2367 CK                                               115,440.00
11/17/20           Withdrawal Internet Transfer to        2367 CK                                               103,740.00
11/18/20           Withdrawal Internet Transfer to        2367 CK                                                13,230.00
11/19/20           Withdrawal Internet Transfer to        2367 CK                                                15,000.00
11/23/20           Withdrawal Internet Transfer to        2367 CK                                                35,000.00
11/24/20           Withdrawal Internet Transfer to        2367 CK                                                20,000.00



                                         DAILY BALANCE SUMMARY


  Date               Balance               Date                Balance                Date                   Balance
  11/01                   0.00             11/10                       0.00               11/20             35,000.00
  11/04             40,000.00              11/12               33,540.00                  11/23             20,000.00
  11/05             65,000.00              11/16              103,740.00                  11/24                   0.00
  11/06             75,440.00              11/17                       0.00               11/25             30,000.00
  11/09            115,440.00              11/18               15,000.00                  11/27             50,000.00



                                                          Total For              Total
                                                         This Period          Year-To-Date
              Total Overdraft Fees                             $0.00              $0.00
              Total Returned Item Fees                         $0.00              $0.00




20-01808-WLH11         Doc 146       Filed 12/16/20         Entered 12/16/20 08:55:32                Pg 37 of 47
                                               ACCOUNT STATEMENT
                                              NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                              ACCOUNT NAME: KING MTN MAIN
                                              ACCOUNT NUMBER:        0010




                                         ACCOUNT NAME:            SUCCESSOR ESCROW AGREEMENT BY
KING MOUNTAIN TOBACCO COMPANY                                     AND AMONG KING MOUNTAIN
ATTN: JAY THOMPSON                                                TOBACCO COMPANY, INC. AND
PO BOX 422
WHITE SWAN, WA 98952                                              BRANCH BANKING AND TRUST COMPANY
                                                                  MAIN ACCOUNT
                                         RELATIONSHIP             SUSAN FAIRHURST
                                         MANAGER:                 252-246-2134
                                                                  SFAIRHURST@BBANDT.COM
                                         INVESTMENT               DIRECTED
                                         OFFICER:                 999-999-9999
                                                                  TRUSTCORPACTIONS@BBANDT.COM




ACCOUNT ACTIVITY SUMMARY
                                                         CURRENT PERIOD YEAR TO DATE
       MARKET VALUE AT BEGINNING OF PERIOD                   1 , 031 , 254 . 87            939 , 752 . 67
         INCOME                                                        37 . 41                3 , 057 . 52
         SALES, MAT, REDEM                                        2 , 794 . 71          2 , 342 , 259 . 62
         BUYS                                                    18 , 697 . 11 -        2 , 493 , 483 . 88 -
         DISBURSEMENTS                                            2 , 738 . 71 -        2 , 360 , 181 . 21 -
         CASH RECEIPTS                                           40 , 981 . 68          2 , 492 , 581 . 27
         FEES                                                         925 . 00 -              6 , 600 . 00 -
         CHANGE IN MARKET VALUE                                  15 , 902 . 40              151 , 224 . 26
       MARKET VALUE AT END OF PERIOD                         1 , 068 , 610 . 25         1 , 068 , 610 . 25


TRANSACTION SUMMARY
                                              CURRENT PERIOD
                                       PRINCIPAL   INCOME
                                           CASH       CASH                          COST
              BEGINNING BALANCE            9,737.73                0.00       1,021,517.14
              INCOME
                 INTEREST                                         37 . 41
                 CASH RECEIPTS            40, 981 .68
              TOTAL INCOME                40,981.68               37.41                  0.00
              SALES, MAT, REDEM
                 SALES                     2, 794 .71                               2 ,794 .71-
              TOTAL SALES, MAT, REDEM      2,794.71                0.00             2,794.71-
              BUYS
                 PURCHASES                18, 697 .11-                             18 ,697 .11
              TOTAL BUYS                  18,697.11-               0.00            18,697.11
              DISBURSEMENTS
                 DISBURSEMENTS             2, 738 .71-
              TOTAL DISBURSEMENTS          2,738.71-               0.00                  0.00
              FEES



  20-01808-WLH11     Doc 146      Filed 12/16/20          Entered 12/16/20 08:55:32                            Pg 38 of 47
                                          ACCOUNT STATEMENT                          PAGE 2
                                        NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                        ACCOUNT NAME: KING MTN MAIN
                                        ACCOUNT NUMBER:        0010


TRANSACTION SUMMARY ( CONTINUED )
                                         CURRENT PERIOD
                                  PRINCIPAL   INCOME
                                      CASH       CASH                COST
              FEES                      925 .00-
            TOTAL FEES                  925.00-          0.00           0.00
            MISCELLANEOUS                16.24          16.24-          0.00
            ENDING BALANCE           31,169.54          21.17    1,037,419.54




  20-01808-WLH11   Doc 146   Filed 12/16/20        Entered 12/16/20 08:55:32     Pg 39 of 47
                                                           ACCOUNT STATEMENT                                 PAGE 3
                                                          NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                          ACCOUNT NAME: KING MTN MAIN
                                                          ACCOUNT NUMBER:        0010


TRANSACTION STATEMENT
                                                   PRINCIPAL             INCOME                               GAIN /
DATE       DESCRIPTION                                 CASH                CASH             COST               LOSS
11/01/20   BEGINNING BALANCE                           9,737.73               0.00     1,021,517 .14
           4812A2785
11/02/20   INTEREST ON JP MORGAN FEDERAL                                     16. 24
           MMKT-INST FD 836 PAYABLE
           10/31/2020 EFFECTIVE 10/31/2020

           4812A2785
11/02/20   PURCHASED 9,753.97 SHS JP MORGAN            9, 753 .97-                         9 ,753 .97
           FEDERAL MMKT-INST FD 836 ON
           11/02/2020 AT 1.00

11/02/20   TRANSFERRED FROM ACCOUNT                    2, 503 .66
                0083 IN INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF OCTOBER 2020

11/02/20   TRANSFERRED FROM ACCOUNT                    1, 364 .83
                0109 KY INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF OCTOBER 2020

11/02/20   TRANSFERRED FROM ACCOUNT                    2, 571 .70
                0154 NC INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF OCTOBER 2020

11/02/20   TRANSFERRED FROM ACCOUNT                    2, 502 .95
                0190 WA INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF OCTOBER 2020

           4812A2785
11/03/20   PURCHASED 8,943.14 SHS JP MORGAN            8, 943 .14-                         8 ,943 .14
           FEDERAL MMKT-INST FD 836 ON
           11/03/2020 AT 1.00

11/10/20   PAYMENT TO ENGLISHMAN AND                   1, 869 .71-
           PANNILL LLC BRANCH BANKING AND
           TRUST CO PAYMENT PER
           INSTRUCTIONS DTD 10-31-2020

           4812A2785
11/12/20   SOLD 1,869.71 SHS JP MORGAN                 1, 869 .71                          1 ,869 .71-
           FEDERAL MMKT-INST FD 836 ON
           11/12/2020 AT 1.00

           4812A2785
11/19/20   SOLD 925 SHS JP MORGAN FEDERAL                925 .00                             925 .00-
           MMKT-INST FD 836 ON 11/19/2020
           AT 1.00

11/30/20   TRANSFERRED FROM ACCOUNT                        0 .01
                0029 AL INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020




    20-01808-WLH11             Doc 146        Filed 12/16/20         Entered 12/16/20 08:55:32           Pg 40 of 47
                                                          ACCOUNT STATEMENT                           PAGE 4
                                                         NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                         ACCOUNT NAME: KING MTN MAIN
                                                         ACCOUNT NUMBER:        0010


TRANSACTION STATEMENT ( CONTINUED )
                                                  PRINCIPAL            INCOME                          GAIN /
DATE       DESCRIPTION                                CASH               CASH            COST           LOSS
11/30/20   TRANSFERRED FROM ACCOUNT                        0 .05
                0065 GA INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                        2 .01
                0074 ID INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                        2 .41
                0092 KS INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED TO ACCOUNT                       569 .75-
                 0109 KY ACCUMULATED
           INTEREST PURCHASED IN THE MONTH
            OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                   2, 849 .21
                0118 MT INVESTMENT GAINS
           AND INTEREST EARNED FOR THE
           MONTH OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                        1 .75
                0127 NV INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                        2 .20
                0145 NM INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                  29, 172 .75
                0154 NC INVESTMENT GAINS
           AND INTEREST EARNED FOR THE
           MONTH OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                        7 .71
                0163 OR INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED TO ACCOUNT                        14 .37-
                 0181 SC ACCUMULATED
           INTEREST PURCHASED IN THE MONTH
            OF NOVEMBER 2020

11/30/20   TRANSFERRED TO ACCOUNT                       284 .88-
                 0190 WA ACCUMULATED
           INTEREST PURCHASED IN THE MONTH
            OF NOVEMBER 2020




    20-01808-WLH11            Doc 146        Filed 12/16/20        Entered 12/16/20 08:55:32      Pg 41 of 47
                                                        ACCOUNT STATEMENT                              PAGE 5
                                                      NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                      ACCOUNT NAME: KING MTN MAIN
                                                      ACCOUNT NUMBER:        0010


TRANSACTION STATEMENT ( CONTINUED )
                                                PRINCIPAL            INCOME                             GAIN /
DATE       DESCRIPTION                              CASH               CASH             COST             LOSS
11/30/20   TRANSFERRED FROM ACCOUNT                     0 .01
                0207 WY INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                     0 .31
                0234 VA INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                     0 .07
                0243 ND INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

11/30/20   TRANSFERRED FROM ACCOUNT                     0 .05
                0261 CT INVESTMENT
           INTEREST EARNED FOR THE MONTH
           OF NOVEMBER 2020

           4812A2785
11/30/20   INTEREST ON JP MORGAN FEDERAL                                 21. 17
           MMKT-INST FD 836 PAYABLE
           11/30/2020

           NET TRANSFERS FOR THE PERIOD                16 .24            16. 24-

           NET FEES FOR THE PERIOD                    925 .00-

11/30/20   ENDING BALANCE                          31,169.54             21.17     1,037,419 .54            0.00




    20-01808-WLH11             Doc 146     Filed 12/16/20        Entered 12/16/20 08:55:32         Pg 42 of 47
                                                  ACCOUNT STATEMENT                                        PAGE 6
                                                  NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                  ACCOUNT NAME: KING MTN MAIN
                                                  ACCOUNT NUMBER:        0010


PORTFOLIO STATEMENT
                                                                                    EST ANNUAL
                                                        MARKET                 TAX    INCOME/   CURRENT
DESCRIPTION                                              VALUE                 COST ACCRUED INC   YIELD
CASH AND CASH EQUIVALENTS
 4812A2785
 JP MORGAN FEDERAL MMKT-INST FD                         1 ,037 ,419 .54   1 ,037 , 419 .54   103 .74          0 .01
 836                                                                                           8 .65

 CASH                                                      31 ,190 .71       31 , 190 .71


TOTAL CASH AND CASH EQUIVALENTS                         1,068 ,610.25     1,068,610.25       103.74           0.01
                                                                                               8.65

GRAND TOTAL ASSETS                                      1,068 ,610.25     1,068,610.25       103.74           0.01
                                                                                               8.65




  20-01808-WLH11             Doc 146   Filed 12/16/20     Entered 12/16/20 08:55:32                    Pg 43 of 47
                                                           ACCOUNT STATEMENT                                   PAGE 7
                                                          NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                          ACCOUNT NAME: KING MTN MAIN
                                                          ACCOUNT NUMBER:        0010




BB&T STATEMENT DISCLOSURE
                     BB&T TRUST DEPOSIT DISCLOSURE UPDATE
The BB&T Trust Deposit Program and Insured Deposit Program for employee benefit plans (collectively, "Program") is
offered by Branch Banking & Trust Company (BB&T) as a cash management option for certain types of trust, agency,
custody, and employee benefit plan accounts at BB&T. The Program is intended to provide a vehicle for the temporary
investment of cash balances awaiting investment or distribution, by investing such balances into a deposit account at
BB&T
In accordance with the Terms and Conditions of the Program, Program deposits are paid a rate of interest set at the
discretion of BB&T, which may fluctuate weekly based upon market conditions. At the present time BB&T pays interest
on Program deposits at a rate equal to the iMoneyNet Institutional - Treasury Only Money Market Fund Index, an index
maintained by Informa PLC made up of 70 different money market funds as it may determine on a weekly basis. BB&T
reserves the right, in its sole discretion, and without any prior notice, to change the interest rate setting methodology
for the Program at any time.
Current interest rates are available at any time by contacting your BB&T Relationship Manager.




   20-01808-WLH11            Doc 146       Filed 12/16/20         Entered 12/16/20 08:55:32              Pg 44 of 47
                                                             ACCOUNT STATEMENT                                    PAGE 8
                                                            NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                            ACCOUNT NAME: KING MTN MAIN
                                                            ACCOUNT NUMBER:        0010


BB&T STATEMENT DISCLOSURE
BB&T and SunTrust have merged to become Truist. Until our separate operating systems are fully integrated,
we will continue to use the BB&T name. Find details about BB&T, now Truist, at BBT.com/Truist.
Services and products featured herein may include some offered by affiliated companies of BB&T Wealth/BB&T
Retirement & Institutional Services. The fees for those services and products are in addition to the fees
charged by BB&T Wealth/BB&T Retirement & Institutional Services. As a result, BB&T Corporation, as a whole,
receives more compensation than would otherwise be received if a non-affiliated service or product was used. When
we offer any service or product to a client, we use the same process to offer both affiliated and non-affiliated
services and products. When we have authority to select any service or product on behalf of a client, if our
process shows affiliated services and products to be competitive with corresponding non-affiliated services and
products, then we may select affiliated products and services. BB&T Wealth/BB&T Retirement & Institutional
Services expresses no opinion on the use of BB&T affiliated services and products when the client selects such
services and products in a client-directed account.
If BB&T, BB&T I-IA, or one of their affiliates is engaged to provide investment advice (as defined in
ERISA and its implementing regulations) to the Plan ("Plan Investment Advisor") and you give, on behalf of the
Plan, your consent to invest in a Sterling Capital Management Fund, you assume responsibility to obtain, on behalf
of the Plan, the prospectus, as it may be updated from time to time, for the applicable Sterling Capital
Management Fund. Current copies of prospectuses may be obtained at: www.sterlingcapitalfunds.com. You will also
communicate to the Plan Investment Advisor if you at any time are not independent of and unrelated to (as defined
in Prohibited Transaction Exemption ("PTE") 77-4, as amended) the Plan Investment Advisor.
BB&T purchases investment advisory services and products from both affiliated and third-party firms. These
services and products represent multiple and varying aspects of our ability to provide and deliver investment
services to our clients (i.e. investment product research; asset allocation services; trade execution services;
etc.). In certain instances, arrangements may exist where BB&T's cost to acquire these services and products are
partially offset through commissions and/or spreads collected on certain trade executions, otherwise referred to
as soft dollars. BB&T and our partners are dedicated to providing best execution in all respects of these
investment services and have protocols in place to monitor and evaluate this commitment.
Market values of securities are provided using third-party sources we believe to be reliable; however, accuracy is
not guaranteed.
Traditional banking services are provided by Branch Banking and Trust Company, Member FDIC. Only deposit products
are FDIC insured. Securities, Investments and Insurance products or services are:
NOT A DEPOSIT - NOT FDIC INSURED - MAY GO DOWN IN VALUE - NOT INSURED BY ANY FEDERAL
GOVERNMENT AGENCY - NOT GUARANTEED BY A BANK.
Please review your statement carefully. In case of errors, questions or other inquiries about transactions or
statement, telephone or write to your relationship manager at the telephone number or address included on this
statement within thirty (30) days of the date of this statement. If you contact us verbally, then we may require that
you send us your questions in writing.

NOTICE OF LIMITATION OF LIABILITY FIDUCIARY TRUST ACCOUNTS
An action for breach of trust based on matters disclosed in a trust accounting or other written reports of the
trustee, such as this statement, may be subject to a statute of limitations, limiting your rights, measured as
follows, from either the date the trust accounting, statement or written report is mailed or received. If you
have any questions regarding your rights, please contact your attorney.
AL: 2 Years from Mailing                                                   PA: 6 Months from Receipt
FL: 6 Months from Receipt                                                  SC: 1 Year from Mailing
GA: 2 Years from Receipt                                                   TN: 1 Year from Mailing
KY: 1 Year from Mailing                                                    TX: 4 Years from Receipt
MD: 1 Year from Mailing                                                    VA: 1 Year from Mailing
NC: 5 Years from Resignation/Removal of Trustee                            WV: 1 Year from Mailing
OH: 2 Years from Mailing                                                   Washington, D.C.: 1 Year from Mailing




   20-01808-WLH11             Doc 146        Filed 12/16/20        Entered 12/16/20 08:55:32                Pg 45 of 47
                                                          ACCOUNT STATEMENT                                 PAGE 9
                                                         NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                         ACCOUNT NAME: KING MTN MAIN
                                                         ACCOUNT NUMBER:        0010


BB&T STATEMENT DISCLOSURE
On or after 10/1/2020, BB&T Wealth & Retirement Services will begin updating accounts, where market value fees are
charged, to have market value fees calculated at month end. This change will not impact your agreed upon fee schedule
or fee frequency; however, some accounts may experience a one-time, increased or decreased market value fee as the
calculation date is changed to the month end. Please contact your Wealth Advisor or Institutional Consultant with any
questions specific to your account.




  20-01808-WLH11            Doc 146       Filed 12/16/20        Entered 12/16/20 08:55:32             Pg 46 of 47
                                                            ACCOUNT STATEMENT                                    PAGE 10
                                                           NOVEMBER 01, 2020 TO NOVEMBER 30, 2020
                                                           ACCOUNT NAME: KING MTN MAIN
                                                           ACCOUNT NUMBER:        0010




S&P COPYRIGHT NOTICE
Copyright 2019, S&P Global Market Intelligence (and its affiliates as applicable).
Reproduction of any information, data or material, including ratings (Content) in any form is
prohibited except with the prior written permission of the relevant party. Such party, its affiliates and
suppliers (Content Providers) do not guarantee the accuracy, adequacy, completeness, timeliness or
availability of any Content and are not responsible for any errors or omissions (negligent or otherwise),
regardless of the cause, or for the results obtained from the use of such Content. In no event shall
Content Providers be liable for any damages, costs, expenses, legal fees, or losses (including lost income
or lost profit and opportunity costs) in connection with any use of the Content. A reference to a
particular investment or security, a rating or any observation concerning an investment that is part of
the Content is not a recommendation to buy, sell or hold such investment or security, does not address
the suitability of an investment or security and should not be relied on as investment advice. Credit
ratings are statements of opinions and are not statements of fact.
The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and
a service mark of MSCI Inc. (MSCI) and Standard & Poors Financial Services LLC (S&P) and is licensed
for use by BB&T. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS or any
GICS classifications makes any express or implied warranties or representations with respect to such
standard or classification (or the results to be obtained by the use thereof), and all such parties hereby
expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a
particular purpose with respect to any of such standard or classification. Without limiting any of the
foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or
compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive,
consequential or any other damages (including lost profits) even if notified of the possibility of such
damages.
CUSIP is a registered trademark of the American Bankers Association.
CUSIP Global Services is managed on behalf of the American Bankers Association by Standard & Poors.




   20-01808-WLH11             Doc 146       Filed 12/16/20         Entered 12/16/20 08:55:32                 Pg 47 of 47
